Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bertt Roberts on 04/21/2021.

The application has been amended as follows: 
In claim 18, line 1, after “claim” delete “19” and insert --- 17 ---
Claims 14-20 are rejoined. According to rejoinder provision under MPEP 821.04 claims are examined and allowed because the method of imaging distribution of TDP43 aggregated in a subject is performed by administering a composition comprising compound of allowed claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The compounds of the instant claims, pharmaceutical compositions thereof and method of using the compounds of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds. The closet prior art is WO-2015051188 which discloses compounds or a pharmaceutically acceptable salts thereof to image amyloid quantitatively for monitoring efficacy of A-beta modifying therapeutics and assist in premortem diagnosis of Alzheimer’s disease but fails to specifically disclose or suggest a compound of formula (V) substituted at the R1 positon with a C1-C4 alkyl as required in the instant claim 1. Therefore, the compounds disclosed in WO-2015051188 have different properties than the compounds of the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.S/           Examiner, Art Unit 1618

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618